Exhibit 10.2

MULTICELL TECHNOLOGIES, INC.

CONSULTING AGREEMENT

This Consulting Agreement (“Agreement”) is entered into as of September 28, 2006
by and between Multicell Technologies, Inc. (the “Company”) and Gerard A. Wills
(“Consultant”). This Agreement shall be effective seven (7) days following the
execution by Consultant of that certain Separation Agreement and Release between
the Company and Consultant dated as of the date hereof if Consultant shall not
have revoked the Separation Agreement during such 7-day period. The Company
desires to retain Consultant as an independent contractor to perform consulting
services for the Company, and Consultant is willing to perform such services, on
the terms described below. In consideration of the mutual promises contained
herein, the parties agree as follows:

1. Services and Compensation. Consultant agrees to perform for the Company the
services described in Exhibit A (the “Services”), and the Company agrees to pay
Consultant the compensation described in Exhibit A for Consultant’s performance
of the Services.

2. Confidentiality.

A. Definition. “Confidential Information” means any non-public information that
relates to the actual or anticipated business or research and development of the
Company, technical data, trade secrets or know-how, including, but not limited
to, research, product plans or other information regarding Company’s products or
services and markets therefor, customer lists and customers (including, but not
limited to, customers of the Company on whom Consultant called or with whom
Consultant became acquainted during the term of this Agreement), software,
developments, inventions, processes, formulas, technology, designs, drawing,
engineering, hardware configuration information, marketing, finances or other
business information. Confidential Information does not include information that
(i) is known to Consultant at the time of disclosure to Consultant by the
Company as evidenced by written records of Consultant, (ii) has become publicly
known and made generally available through no wrongful act of Consultant or
(iii) has been rightfully received by Consultant from a third party who is
authorized to make such disclosure.

B. Nonuse and Nondisclosure. Consultant will not, during or subsequent to the
term of this Agreement, (i) use the Confidential Information for any purpose
whatsoever other than the performance of the Services on behalf of the Company
or (ii) disclose the Confidential Information to any third party. Consultant
agrees that all Confidential Information will remain the sole property of the
Company. Consultant also agrees to take all reasonable precautions to prevent
any unauthorized disclosure of such Confidential Information. Without the
Company’s prior written approval, Consultant will not directly or indirectly
disclose to anyone the existence of this Agreement or the fact that Consultant
has this arrangement with the Company.

C. Former Client Confidential Information. Consultant agrees that Consultant
will not, during the term of this Agreement, improperly use or disclose any
proprietary information or trade secrets of any former or current employer of
Consultant or other person or entity with which Consultant has an agreement or
duty to keep in confidence information acquired by Consultant, if



--------------------------------------------------------------------------------

any. Consultant also agrees that Consultant will not bring onto the Company’s
premises any unpublished document or proprietary information belonging to any
such employer, person or entity unless consented to in writing by such employer,
person or entity.

D. Third Party Confidential Information. Consultant recognizes that the Company
has received and in the future will receive from third parties their
confidential or proprietary information subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Consultant agrees that, during the term of this
Agreement and thereafter, Consultant owes the Company and such third parties a
duty to hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out the Services for the Company consistent
with the Company’s agreement with such third party.

E. Return of Materials. Upon the termination of this Agreement, or upon
Company’s earlier request, Consultant will deliver to the Company all of the
Company’s property, including but not limited to all electronically stored
information and passwords to access such property, or Confidential Information
that Consultant may have in Consultant’s possession or control.

3. Ownership.

A. Assignment. Consultant agrees that all copyrightable material, notes,
records, drawings, designs, inventions, improvements, developments, discoveries
and trade secrets conceived, discovered, developed or reduced to practice by
Consultant, solely or in collaboration with others, during the term of this
Agreement that relate in any manner to the business of the Company that
Consultant may be directed to undertake, investigate or experiment with or that
Consultant may become associated with in work, investigation or experimentation
in the Company’s line of business in performing the Services under this
Agreement (collectively, “Inventions”), are the sole property of the Company.
Consultant also agrees to assign (or cause to be assigned) and hereby assigns
fully to the Company all Inventions and any copyrights, patents, mask work
rights or other intellectual property rights relating to all Inventions.

B. Further Assurances. Consultant agrees to assist Company, or its designee, at
the Company’s expense, in every proper way to secure the Company’s rights in
Inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating to all Inventions in any and all countries, including
the disclosure to the Company of all pertinent information and data with respect
to all Inventions, the execution of all applications, specifications, oaths,
assignments and all other instruments that the Company may deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive right,
title and interest in and to all Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating to all Inventions.
Consultant also agrees that Consultant’s obligation to execute or cause to be
executed any such instrument or papers shall continue after the termination of
this Agreement.

C. Pre-Existing Materials. Subject to Section 3.A, Consultant agrees that if, in
the course of performing the Services, Consultant incorporates into any
Invention developed under this

 

-2-



--------------------------------------------------------------------------------

Agreement any pre-existing invention, improvement, development, concept,
discovery or other proprietary information owned by Consultant or in which
Consultant has an interest, (i) Consultant will inform Company, in writing
before incorporating such invention, improvement, development, concept,
discovery or other proprietary information into any Invention, and (ii) the
Company is hereby granted a nonexclusive, royalty-free, perpetual, irrevocable,
worldwide license to make, have made, modify, use and sell such item as part of
or in connection with such Invention. Consultant will not incorporate any
invention, improvement, development, concept, discovery or other proprietary
information owned by any third party into any Invention without Company’s prior
written permission.

D. Attorney-in-Fact. Consultant agrees that, if the Company is unable because of
Consultant’s unavailability, dissolution, mental or physical incapacity, or for
any other reason, to secure Consultant’s signature for the purpose of applying
for or pursuing any application for any United States or foreign patents or mask
work or copyright registrations covering the Inventions assigned to the Company
in Section 3.A, then Consultant hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as Consultant’s agent and
attorney-in-fact, to act for and on Consultant’s behalf to execute and file any
such applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyright and mask work registrations with
the same legal force and effect as if executed by Consultant.

4. Conflicting Obligations.

A. Conflicts. Consultant certifies that Consultant has no outstanding agreement
or obligation that is in conflict with any of the provisions of this Agreement
or that would preclude Consultant from complying with the provisions of this
Agreement. Consultant will not enter into any such conflicting agreement during
the term of this Agreement. Consultant’s violation of this Section 4.A will be
considered a material breach under Section 6.C.

B. Substantially Similar Designs. In view of Consultant’s access to the
Company’s trade secrets and proprietary know-how, Consultant agrees that
Consultant will not, without Company’s prior written approval, design identical
or substantially similar designs as those developed under this Agreement for any
third party during the term of this Agreement and for a period of 12 months
after the termination of this Agreement. Consultant acknowledges that the
obligations in this Section 4 are ancillary to Consultant’s nondisclosure
obligations under Section 2.

5. Reports. Consultant also agrees that Consultant will, from time to time
during the term of this Agreement or any extension thereof, keep the Company
advised as to Consultant’s progress in performing the Services under this
Agreement. Consultant further agrees that Consultant will, as requested by the
Company, prepare written reports with respect to such progress. The Company and
Consultant agree that the time required to prepare such written reports will be
considered time devoted to the performance of the Services.

6. Term and Termination.

A. Term. The term of this Agreement will begin on the date of this Agreement and
will continue until the earlier of (i) December 31, 2006 or (ii) termination as
provided in Section 6.B.

 

-3-



--------------------------------------------------------------------------------

B. Termination. The Company may terminate this Agreement immediately and without
prior notice if Consultant refuses to or is unable to perform the Services or is
in breach of any material provision of this Agreement.

C. Survival. Upon such termination, all rights and duties of the Company and
Consultant toward each other shall cease except:

(1) The Company will pay, within 30 days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related expenses, if any,
submitted in accordance with the Company’s policies and in accordance with the
provisions of Section 1 of this Agreement; and

(2) Section 2 (Confidentiality), Section 3 (Ownership), Section 4 (Conflicting
Obligations), Section 7 (Independent Contractor; Benefits), Section 8
(Indemnification), Section 9 (Nonsolicitation) and Section 10 (Arbitration and
Equitable Relief) will survive termination of this Agreement.

Notwithstanding anything to the contrary herein, in the event of a termination
of this Agreement by the Company prior to December 31, 2006 due to reasons other
than (a) Consultant’s refusal to or inability to perform the Services or
Consultant’s breach of any material provision of this Agreement, then the
Company shall continue to pay Consultant, within 30 days after the effective
date of such termination, the compensation set forth in Exhibit A through
December 31, 2006 in accordance with the Company’s regular payroll practices.

7. Independent Contractor; Benefits.

A. Independent Contractor. It is the express intention of the Company and
Consultant that Consultant perform the Services as an independent contractor to
the Company. Nothing in this Agreement shall in any way be construed to
constitute Consultant as an agent, employee or representative of the Company.
Without limiting the generality of the foregoing, Consultant is not authorized
to bind the Company to any liability or obligation or to represent that
Consultant has any such authority. Consultant agrees to furnish (or reimburse
the Company for) all tools and materials necessary to accomplish this Agreement
and shall incur all expenses associated with performance, except as expressly
provided in Exhibit A. Consultant acknowledges and agrees that Consultant is
obligated to report as income all compensation received by Consultant pursuant
to this Agreement. Consultant agrees to and acknowledges the obligation to pay
all self-employment and other taxes on such income.

B. Benefits. The Company and Consultant agree that Consultant will receive no
Company-sponsored benefits from the Company. If Consultant is reclassified by a
state or federal agency or court as Company’s employee, Consultant will become a
reclassified employee and will receive no benefits from the Company, except
those mandated by state or federal law, even if by the terms of the Company’s
benefit plans or programs of the Company in effect at the time of such
reclassification, Consultant would otherwise be eligible for such benefits.

 

-4-



--------------------------------------------------------------------------------

8. Indemnification. Consultant agrees to indemnify and hold harmless the Company
and its directors, officers and employees from and against all taxes, losses,
damages, liabilities, costs and expenses, including attorneys’ fees and other
legal expenses, arising directly or indirectly from or in connection with
(i) any negligent, reckless or intentionally wrongful act of Consultant or
Consultant’s assistants, employees or agents, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant or Consultant’s assistants, employees or agents of any of the
covenants contained in this Agreement, (iv) any failure of Consultant to perform
the Services in accordance with all applicable laws, rules and regulations, or
(v) any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Company’s use of the work product of Consultant under
this Agreement.

9. Nonsolicitation. From the date of this Agreement until 12 months after the
termination of this Agreement (the “Restricted Period”), Consultant will not,
without the Company’s prior written consent, directly or indirectly, solicit or
encourage any employee or contractor of the Company or its affiliates to
terminate employment with, or cease providing services to, the Company or its
affiliates. During the Restricted Period, Consultant will not, whether for
Consultant’s own account or for the account of any other person, firm,
corporation or other business organization, intentionally interfere with any
person who is or during the period of Consultant’s engagement by the Company was
a partner, supplier, customer or client of the Company or its affiliates.

10. Arbitration and Equitable Relief.

A. Arbitration. IN CONSIDERATION OF CONSULTANT’S RIGHTS UNDER THIS AGREEMENT,
THE COMPANY’S PROMISE TO ARBITRATE DISPUTES UNDER THIS AGREEMENT, AND THE
RECEIPT OF COMPENSATION PAID TO CONSULTANT BY THE COMPANY, AT PRESENT AND IN THE
FUTURE, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR DISPUTES
WITH ANYONE (INCLUDING THE COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
SHAREHOLDER OR BENEFIT PLAN OF THE COMPANY IN ITS CAPACITY AS SUCH OR
OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S PERFORMANCE OF THE SERVICES
UNDER THIS AGREEMENT OR THE TERMINATION OF THIS AGREEMENT, INCLUDING ANY BREACH
OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING ARBITRATION UNDER THE ARBITRATION
RULES SET FORTH IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 1280 THROUGH
1294.2, INCLUDING SECTION 1283.05 (THE “RULES”) AND PURSUANT TO CALIFORNIA LAW.
DISPUTES WHICH CONSULTANT AGREES TO ARBITRATE, AND THEREBY AGREES TO WAIVE ANY
RIGHT TO A TRIAL BY JURY, INCLUDE ANY STATUTORY CLAIMS UNDER STATE OR FEDERAL
LAW, INCLUDING, BUT NOT LIMITED TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS
ACT OF 1964, THE AMERICANS WITH DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION
IN EMPLOYMENT ACT OF 1967, THE OLDER WORKERS BENEFIT PROTECTION ACT, THE
SARBANES-OXLEY ACT, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE
CALIFORNIA FAIR EMPLOYMENT AND HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT,
THE CALIFORNIA FAMILY RIGHTS ACT, THE CALIFORNIA LABOR CODE, CLAIMS OF
HARASSMENT, DISCRIMINATION AND WRONGFUL TERMINATION AND ANY

 

-5-



--------------------------------------------------------------------------------

STATUTORY CLAIMS. CONSULTANT FURTHER UNDERSTANDS THAT THIS AGREEMENT TO
ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT THE COMPANY MAY HAVE WITH
CONSULTANT.

B. Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE ADMINISTERED BY THE
AMERICAN ARBITRATION ASSOCIATION (“AAA”), AND THAT THE NEUTRAL ARBITRATOR WILL
BE SELECTED IN A MANNER CONSISTENT WITH AAA’S NATIONAL RULES FOR THE RESOLUTION
OF EMPLOYMENT DISPUTES. CONSULTANT AGREES THAT THE ARBITRATOR SHALL HAVE THE
POWER TO DECIDE ANY MOTIONS BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING
MOTIONS FOR SUMMARY JUDGMENT AND/OR ADJUDICATION, MOTIONS TO DISMISS AND
DEMURRERS, AND MOTIONS FOR CLASS CERTIFICATION, PRIOR TO ANY ARBITRATION
HEARING. CONSULTANT ALSO AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO
AWARD ANY REMEDIES AVAILABLE UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL
AWARD ATTORNEYS’ FEES AND COSTS TO THE PREVAILING PARTY EXCEPT AS PROHIBITED BY
LAW. CONSULTANT UNDERSTANDS THAT THE COMPANY WILL PAY FOR ANY ADMINISTRATIVE OR
HEARING FEES CHARGED BY THE ARBITRATOR OR AAA, EXCEPT THAT CONSULTANT SHALL PAY
THE FIRST $125.00 OF ANY FILING FEES ASSOCIATED WITH ANY ARBITRATION CONSULTANT
INITIATES. CONSULTANT AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT
ANY ARBITRATION IN A MANNER CONSISTENT WITH THE RULES AND THAT TO THE EXTENT
THAT THE AAA’S NATIONAL RULES FOR THE RESOLUTION OF EMPLOYMENT DISPUTES CONFLICT
WITH THE RULES, THE RULES SHALL TAKE PRECEDENCE. CONSULTANT AGREES THAT THE
DECISION OF THE ARBITRATOR SHALL BE IN WRITING.

C. Remedy. EXCEPT AS PROVIDED BY THE RULES AND THIS AGREEMENT, ARBITRATION SHALL
BE THE SOLE, EXCLUSIVE AND FINAL REMEDY FOR ANY DISPUTE BETWEEN THE COMPANY AND
CONSULTANT. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE RULES AND THIS AGREEMENT,
NEITHER THE COMPANY NOR CONSULTANT WILL BE PERMITTED TO PURSUE COURT ACTION
REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION. NOTWITHSTANDING, THE
ARBITRATOR WILL NOT HAVE THE AUTHORITY TO DISREGARD OR REFUSE TO ENFORCE ANY
LAWFUL COMPANY POLICY, AND THE ARBITRATOR SHALL NOT ORDER OR REQUIRE THE COMPANY
TO ADOPT A POLICY NOT OTHERWISE REQUIRED BY LAW.

D. Availability of Injunctive Relief. CONSULTANT AGREES THAT EITHER THE COMPANY
OR CONSULTANT MAY PETITION A COURT FOR PROVISIONAL RELIEF, INCLUDING INJUNCTIVE
RELIEF, AS PERMITTED BY THE RULES, INCLUDING, BUT NOT LIMITED TO, WHERE EITHER
THE COMPANY OR CONSULTANT ALLEGES OR CLAIMS A VIOLATION OF THIS AGREEMENT
BETWEEN CONSULTANT AND THE COMPANY OR ANY OTHER AGREEMENT REGARDING TRADE
SECRETS, CONFIDENTIAL INFORMATION, NONSOLICITATION OR LABOR CODE §2870.
CONSULTANT UNDERSTANDS THAT ANY BREACH OR THREATENED BREACH OF

 

-6-



--------------------------------------------------------------------------------

SUCH AN AGREEMENT (INCLUDING THIS AGREEMENT) WILL CAUSE IRREPARABLE INJURY AND
THAT MONEY DAMAGES WILL NOT PROVIDE AN ADEQUATE REMEDY THEREFOR AND BOTH
CONSULTANT AND THE COMPANY HEREBY CONSENT TO THE ISSUANCE OF AN INJUNCTION.

E. Administrative Relief. CONSULTANT UNDERSTANDS THAT THIS AGREEMENT DOES NOT
PROHIBIT CONSULTANT FROM PURSUING AN ADMINISTRATIVE CLAIM WITH A LOCAL, STATE OR
FEDERAL ADMINISTRATIVE BODY SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND
HOUSING, THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION OR THE WORKERS’
COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE CONSULTANT FROM
PURSUING COURT ACTION REGARDING ANY SUCH CLAIM.

F. Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES THAT
CONSULTANT IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT CONSULTANT HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT
HAS ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS,
CONSEQUENCES AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT,
INCLUDING THAT CONSULTANT IS WAIVING ITS RIGHT TO A JURY TRIAL. FINALLY,
CONSULTANT AGREES THAT CONSULTANT HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE
ADVICE OF AN ATTORNEY OF ITS CHOICE BEFORE SIGNING THIS AGREEMENT.

11. Miscellaneous.

A. Governing Law. This Agreement shall be governed by the laws of California
without regard to California’s conflicts of law rules.

B. Assignability. Except as otherwise provided in this Agreement, Consultant may
not sell, assign or delegate any rights or obligations under this Agreement.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or certified mail (return receipt requested), to the party at
the party’s address written below or at such other address as the party may have
previously specified by like notice. If by mail, delivery shall be deemed
effective three business days after mailing in accordance with this
Section 11.E.

 

-7-



--------------------------------------------------------------------------------

(1) If to the Company, to:

            Multicell Technologies, Inc.

            701 George Washington Highway

            Lincoln, RI 02865

            Attention: Chief Executive Officer

(2) If to Consultant, to the address for notice on the signature page to this
Agreement or, if no such address is provided, to the last address of Consultant
provided by Consultant to the Company.

F. Attorneys’ Fees. In any court action at law or equity that is brought by one
of the parties to this Agreement to enforce or interpret the provisions of this
Agreement, the prevailing party will be entitled to reasonable attorneys’ fees,
in addition to any other relief to which that party may be entitled.

G. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

(signature page follows)

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first written above.

 

CONSULTANT     MULTICELL TECHNOLOGIES, INC. By:  

/s/ Gerard A. Wills

   

By:

 

/s/ Stephen Chang

Name:  

Gerard A. Wills

    Name:  

Stephen Chang

Title:          Title:  

CEO & President

 

Address for Notice:

3044 SPRUCEWOOD LANE

ESCONDIDO, CA 92027

Signature Page to the Consulting Agreement



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES AND COMPENSATION

1. Contact. Consultant’s principal Company contact:

Name: W. Gerald Newmin

Title: Chairman of the Board of Directors and Secretary

2. Services. The Services shall include, but shall not be limited to, the
following:

 

  •   Preparation of the Company’s periodic securities filings, including
without limitation the Company’s Form 10-QSB for the period ending August 31,
2006;

 

  •   Assist in the preparation of the Company’s financial statements, including
without limitations interacting with the Company’s auditors and outside legal
counsel; and

 

  •   Assist the Company’s CFO with respect to day-to-day activities.

3. Compensation.

A. The Company will pay Consultant $10,612.00 every two weeks.

B. The Company will reimburse Consultant for all reasonable expenses incurred by
Consultant in performing the Services pursuant to this Agreement, if Consultant
receives written consent from an authorized agent of the Company prior to
incurring such expenses and submits receipts for such expenses to the Company in
accordance with Company policy.

Every month, Consultant shall submit to the Company a written invoice for
expenses, and such statement shall be subject to the approval of the contact
person listed above or other designated agent of the Company.

The Company will reimburse Consultant for all cell phone charges related to the
business made through December 31, 2006 upon proper submission of an invoice
evidencing same. The Company shall also reimburse Consultant for any early
termination fees incurred by Consultant at the request of the Company for
cancellation of communication services.

The Company and Consultant agree that Consultant will provide services to the
Company through October 16, 2006, for which the Company will pay the Consultant
at the pay rate above through December 31, 2006. If Consultant does not find
other full-time employment after October 15, 2006, the Company may request, and
Consultant will be obligated to provide, services through December 31, 2006. If
the Company is unable to find a suitable replacement for Consultant’s services,
the Company may request that the Consultant provide services after December 31,
2006 at the pay rate described above.



--------------------------------------------------------------------------------

This Exhibit A is accepted and agreed as of September 28, 2006.

 

CONSULTANT     MULTICELL TECHNOLOGIES, INC. By:          By:     

Name:

        

Name:

    

Title:

        

Title:

    

 

-2-